Memorandum. The orders of the Appellate Division are reversed and a new trial ordered. The District Attorney, upon announcing that he intended to read a portion of the Grand Jury minutes at the trial, stipulated that he would have no objection to appellants’ counsel reading any portion of the Grand Jury testimony. After reading a part of the testimony to the trial jury, all of which tended to incriminate the appellants, the District Attorney objected to a reading of other portions of the Grand Jury minutes that might have been favorable to the appellants. In our view the trial court improperly sustained the objection. The stipulation, applicable only to this second trial, was fairly entered into by all parties and is binding on the District Attorney.
Chief Judge Breitel and Judges Gabbielli, Jones, Waohtleb, Babin and Stevens concur in memorandum; Judge Jasen taking no part.
Orders reversed, etc.